Citation Nr: 0838448	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to January 1976; the service department has also 
certified that the veteran served under an assumed name from 
May 1978 to December 1978.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Muskogee, Oklahoma Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran's claims file 
is now in the jurisdiction of the Columbia, South Carolina 
RO.  In June 2006, the case was remanded for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

Pursuant to the Board's June 2006 remand instructions, the RO 
arranged for a VA advisory medical opinion in July 2008.  
After reviewing the veteran's service treatment records 
(STRs), the consulting physician noted, "In 06/1978 [during 
the veteran's second period of service], there was a palpable 
liver edge but an otherwise normal examination with an 
impression of atypical hepatitis.  In 07/1978, it was noted 
to be an increased unconjugated bilirubin, possible [Gilbert 
syndrome], although this diagnosis has come and gone over the 
years."  He then reviewed the veteran's extensive 
postservice treatment records, and stated, "It would appear 
as if [the veteran] has hepatitis C viral infection, although 
it is likely that the pattern we are seeing is that he has 
cleared the viral titers from his system, which is why it has 
never been able to genotype the virus.  This would also be 
consistent with repeated normal liver function studies.  In 
addition, it is certainly conceivable that he does, in fact, 
have Gilbert syndrome.  This is a condition of elevated 
unconjugated bilirubin, also referred to as the indirect 
bilirubin."  

Although the physician providing the July 2008 opinion did 
offer the nexus opinion sought, based on the comments given, 
it appears the examiner felt there was uncertainty regarding 
the correct diagnosis for the veteran's disability, and the 
opinions leaves unclear whether the opinion would be any 
different if the uncertainty were removed.  In a subsequent 
(September 2008) letter, the veteran stated that recent 
testing at the Ralph H. Johnson VA Medical Center established 
that he did not have Epstein Barr syndrome, Dubin-Johnson 
syndrome, or Gilbert syndrome (and that what he does have is 
hepatitis related to a hepatotic episode during basic 
training in 1978).  As VA treatment records are 
constructively of record, and are may contain information 
pertinent to the matter at hand, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for hepatitis C since August 
2006, and to provide releases necessary 
for VA to obtain records of any private 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all the 
sources identified, specifically including 
complete clinical records from the Ralph 
H. Johnson VA Medical Center.

2. 	If the records received pursuant 
to the request above do indeed show that 
the veteran does not have Gilbert 
syndrome, and has hepatitis C, the RO 
should arrange for the veteran's claims 
file to be forwarded to a specialist in 
liver disorders for review and a medical 
opinion as to the likely etiology of the 
veteran's hepatitis C.  The consulting 
physician should review the claims file, 
note the July 2008 opinion that is 
associated with the claims file and the 
treatment records associated with the 
claims file since the July 2008 opinion 
was received, and opine whether it is at 
least as likely as not (i.e., a 50 percent 
or better probability) that the veteran's 
hepatitis C was incurred due to risk 
factors during his active service.  The 
examiner should explain the rationale for 
all opinions given, and comment 
specifically on the significance of the 
STRs showing that the veteran received 
treatment for elevated bilirubin in 
service.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

